        Case 4:15-cv-03504-YGR Document 401 Filed 11/12/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: 11/12/2019                Time: 1:00pm-2:34pm         Judge: YVONNE
                                                             GONZALEZ ROGERS
 Case No.: 15-cv-03504-YGR       Case Name: Corcoran v. CVS Health Corporation

Attorney for Plaintiff: Bonny Sweeney; Jonathan Levine; Elizabeth Pritzker and Robert
Gilmore
Attorney for Defendant: Grant Geyerman; Ayla Syed and August Gugelmann

 Deputy Clerk: Frances Stone                          Court Reporter: Pam Hebel


                                      PROCEEDINGS
Plaintiffs’ Amended Motion to Substitute Class Representatives and for Certification of New
York and Arizona Classes [Dkt. No. 386-2]- HELD and SUBMITTED

Plaintiffs’ Motion for Approval of Notice Provider, Class Notice Program and Forms [Dkt. No.
377]- HELD and SUBMITTED

Counsel to meet and confer and file Status Report by close of business Friday, 11/15/19.

Order to be prepared by: Court
